DETAILED ACTION
1.	 The present application is being examined under the pre-AIA  first to invent provisions. This office action is based on After Final filed on March 24th, 2021 and an interview conducted on 04/01/2021 with the Applicants' representative Attorney Charles Ho (Please refer to PTO-413B). 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner Amendment was given in an email (under the condition provided by 37 CFR 1.33 and 37 CFR 1.34 or Authorization provided through Form PTO/SB/439) and over telephonic discussion by Attorney Charles S. Ho (Reg. No. 51,807) on April 1st, 2021. 

4.	Claims 1, 6-8 and 14 (Renumbered 1-5) are allowed.

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1. (Currently amended) A self-adaptive software background update method, comprising:
monitoring a TCP download request in a system, after the system starts up; 
the TCP download request including download request of the network video and the download request of the system update software exist simultaneously in the system;
filtering a download request of a network video and a download request of a system update software from the TCP download request

starting up a download of the system update software according to the download request of the system update software; and
controlling a download rate of the system update software in the TCP link according to the data cache amount of the network video, 
acquiring a playing display time PTS1 of a video data segment initially recorded in a video file and acquiring an associated system time T1, to analyze a code rate V1 of the video file; 
acquiring a current time PTS of a video data of the video file and an associated system time T, wherein the video data comprises a plurality of the video data segments; 
calculating a time duration D that a current player cached data can play, wherein, D=(PTS- PTS1)-(T-T1), and 
the operation of controlling a download rate of the system update software in the TCP link according to the data cache amount of the network video comprises: 
controlling the download rate of the system update software to zero, when D<N1, wherein N1 is a set value; {FR-19065-USPT/01317435v1 }2Attorney Docket No. FR-19065-USPT Application No. 16/319,473 
controlling the download rate of the system update software to V, when N2>D>N1, wherein, V=D/(2*V1) and N2 is a set value, and automatically implementing software update on the background; and 
free-controlling the download rate of the system update software, and automatically implementing software update on the background, when D>N2.  

2-5. (Canceled).  
  
6. (Previously Presented) The method of claim 1, wherein, the operation of downloading and playing the network video under a TCP link according to the download request of the network video comprises: 
requesting to download a video file of a program from a network video server through a TCP transmission protocol according to the download request of the network video and playing the video file. 
 
7. (Previously Presented) The method of claim 1, wherein, N1 is set between 20 and 30, and N2 is set between 90 and 100. 
 
8. (Currently amended) A self-adaptive software background update device, comprising: 

monitor a TCP download request in a system after the system starts up; 
the TCP download request including download request of the network video and the download request of the system update software exist simultaneously in the system;
filter a download request of a network video and a download request of a system update software from the TCP download request
download and play the network video under a TCP link according to the download request of the network video; 
obtain a data cache amount of network video according to the TCP download request; {FR-19065-USPT/01317435v1 }3Attorney Docket No. FR-19065-USPT Application No. 16/319,473 
start up a download of the system update software according to the download request of the system update software; and 
control a download rate of the system update software in the TCP link according to the data cache amount of the network video, wherein execution of the instructions cause the device to further: acquire a playing display time PTS1 of a video data segment initially recorded in a video file and to acquire an associated system time T1, to analyze a code rate V1 of the video file; to acquire a current time PTS of a video data of the video file and an associated system time T, wherein the video data comprises a plurality of the video data segments; 

the execution of the instructions cause the device to further: 
control the download rate of the system update software to zero, when D<N1, wherein N1 is a set value; 
control the download rate of the system update software to V, when N2>D>N1, wherein V=D/(2*V1) and N2 is a set value, and automatically implement software update on the background; and 
free-control the download rate of the system update software, and automatically implement software update on the background, when D>N2.  

9-13. (Canceled). 
  
14. (Previously Presented) The self-adaptive software background update device of claim 8, wherein, N1 is set between 20 and 30, and N2 is set between 90 and 100.

—o—o—o—

         ALLOWABLE SUBJECT MATTER
3.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “acquiring a playing display time PTS1 of a video data segment initially recorded in a video file and acquiring an associated system time T1, to analyze a code rate V1 of the video file; acquiring a current time PTS of a video data of the video file and an associated system time T, wherein the video data comprises a plurality of the video data segments; calculating a time duration D that a current player cached data can play, wherein, D=(PTS- PTS1)-(T-T1), and the operation of controlling a download rate of the system update software in the TCP link according to the data cache amount of the network video comprises:  controlling the download rate of the system update software to zero, when D<N1, wherein N1 is a set value; {FR-19065-USPT/01317435v1 }2Attorney Docket No. FR-19065-USPTcontrolling the download rate of the system update software to V, when N2>D>N1, wherein, V=D/(2*V1) and N2 is a set value, and automatically implementing software update on the background” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of self-adaptive software background update method, comprising: monitoring a TCP download request in a system, after the system starts up; the TCP download request including download request of the network video and the download request of the system update software exist simultaneously in the system; filtering a download request of a network video and a download request of a system update software from the TCP download request renders the pending independent claims allowable. Claims 6-7 and 14 are dependent upon claims 1 and 8 according to their respective statutory classes. Since the independent claims 1 and 8 are allowable, claims 6-7 and 14 are also allowable at least by virtue of the dependency relationship. 

6.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.



CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                                        04/06/2021